This is an original action in this court to review an award of the State Industrial Commission in favor of Charles Ratcliff and against the Rock Island Improvement Company.
The record shows that claimant was employed by petitioner in a coal mine as a mule driver, and on August 26, 1931, a coal car ran off of the track, and, while attempting to get the car back on the track, he sustained an injury to his back, which is called a right sacro-iliac strain; that he reported to the doctors, who diagnosed his trouble as a sacro-iliac strain, and gave him some treatments by the application of heat to his back, and other usual treatments in such cases; that several days later he developed typhoid fever, and was confined to his bed until some time in November with the fever.
On July 30, 1932, the Commission made a finding to the effect that, due to the injury above mentioned, claimant was temporarily totally disabled from August 26, 1931, to February 26, 1932, and awarded compensation at the rate of $18 per week for said period of disability.
The petitioner contends, in effect, that there is no competent evidence to sustain the various findings of the Commission relative to the injury and consequent disability.
Under the rules heretofore announced, this court will not weigh the evidence, but the award of the Commission will be sustained, if there is any competent evidence reasonably tending to support the same.
The evidence of the doctors is conflicting and contradictory, the doctors who first examined claimant and reported a sacro-iliac strain having testified that said diagnosis was not correct, and that, at the time they treated claimant, he was actually suffering from symptoms of typhoid fever. However, Dr. H.A. Wilson and Dr. McClelland Wilson testified that recent examination reveals a sacro-iliac strain; that the ligaments were stretched and pulled out of position, and there was some atrophy of the muscles on *Page 165 
the right side of the back, and that there was some stiffness of the muscles in the back. This testimony, although contradicted, together with claimant's testimony, in consideration of the fact that he had been unable to do any work since the original injury, under the rules heretofore announced by this court, is sufficient to sustain the award of the Commission, and the award is hereby sustained.
CULLISON, V. C. J., and SWINDALL, ANDREWS, McNEILL, BUSBY, and WELCH, JJ., concur. RILEY, C. J., and BAYLESS, J., absent.